Exhibit 10.21
 
AMENDMENT NO. 9
 
TO NOTE EXCHANGE AND OPTION AGREEMENT


 
This AMENDMENT NO. 8 to the NOTE EXCHANGE AND OPTION AGREEMENT is entered into
as of December 31, 2013 (this “Amendment”), by and among KEYWIN HOLDINGS
LIMITED, a British Virgin Islands company (“Keywin”), and NETWORK CN INC., a
Delaware corporation (the “Company”).  Each of the parties hereto is referred to
as a “Party” and collectively as the “Parties.”  Capitalized terms used, but not
otherwise defined, herein have the meanings ascribed to such terms in the
Original Agreement (as defined below).
 
BACKGROUND
 
The Parties entered into a Note Exchange and Option Agreement, dated as of April
2, 2009, as amended by Amendment No. 1 to Note Exchange and Option Agreement,
dated as of July 1, 2009, Amendment No. 2 to Note Exchange and Option Agreement,
dated as of September 30, 2009, Amendment No. 3 to Note Exchange and Option
Agreement, dated as of January 1, 2010, Amendment No. 4 to Note Exchange and
Option Agreement, dated as of September 30, 2010, Amendment No. 5 to Note
Exchange and Option Agreement, dated as of June 1, 2011, Amendment No. 6 to Note
Exchange and Option Agreement, dated as of December 30, 2011, Amendment No. 7 to
Note Exchange and Option Agreement, dated as of June 28, 2012 and Amendment No.
8 to Note Exchange and Option Agreement, dated as of December 28, 2012
(together, the “Original Agreement”), pursuant to which the Company (a) issued
61,407,093 shares of its common stock, par value $0.001 per share in exchange
for certain notes payable by the Company held by Keywin, (b) agreed to grant
Keywin an option (the “Option”) to purchase from the Company an aggregate of
24,562,837 shares of the Common Stock for an aggregate purchase price of
$2,000,000, exercisable within 57 months after April 2, 2009 and (c) the Company
shall have the right, at its sole discretion, to terminate the Option by
providing Keywin with thirty (30) days’ advance written notice of such
termination.  The Parties now desire to enter into this Amendment to modify the
terms of the Original Agreement as more specifically set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 

 
1. 
Amendment to Exercise Period: Subsection (a) of Section 2, of the Original
Agreement is deleted in its entirety and in lieu thereof the following provision
is inserted:

 

 
(a) 
For a sixty-nine (69) month period commencing on the Closing Date (the “Exercise
Period”), the Noteholder shall have the right to purchase from the Company an
aggregate of 24,562,837 shares of the Common Stock for an aggregate purchase
price of $2,000,000 (the “Purchase Price”).  The Option may be exercised by the
Noteholder at any time during the Exercise Period by giving written notice to
the Company.

 
 
 

--------------------------------------------------------------------------------

 
 

 
2. 
Agreement.  In all other respects, the Original Agreement shall remain in full
force and effect.

 

 
3. 
Counterparts.  This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.
 

  NETWORK CN INC.           By     Name: Charles Liu   Title: Director          
       
KEYWIN HOLDINGS LIMITED
          By    
Name: Earnest Leung
 
Title: Director

 
 
 

--------------------------------------------------------------------------------